Citation Nr: 0009010	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-19 405	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel







INTRODUCTION

The veteran had active military service from March 1943 to 
January 1946.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 1997 rating decision by the Roanoke, 
Virginia Regional Office (RO) of the Department of Veterans 
Affairs (VA) in which the RO found that new and material 
evidence to reopen the veteran's claim of entitlement to 
service connection for bilateral hearing loss had not been 
submitted.

In a rating decision dated February 1989, the RO determined 
that the veteran had not submitted new and material evidence 
in order to reopen his claim for service connection for 
hearing loss.  This was the last final decision regarding 
such issue.  See 38 U.S.C.A. § 7105 (West 1991).  

It is noted that in a November 1998 statement, the veteran 
requested a hearing before the RO, as well as a Board hearing 
at the central office.  Such hearings were scheduled for the 
veteran in January 1999 and July 1999, but were canceled at 
the veteran's request.  In June 1999, the veteran clarified 
that he did not plan to attend a hearing any time in the 
future.  


FINDING OF FACT

Evidence submitted subsequent to the February 1989 RO denial 
of service connection for bilateral hearing loss bears 
directly and substantially upon the specific matter under 
consideration, is not cumulative or redundant, and in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for 
bilateral hearing loss. 




CONCLUSION OF LAW

Evidence submitted since the February 1989 RO decision, which 
declined to reopen the veteran's claim of service connection 
for bilateral hearing loss is new and material and, 
therefore, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 1991); 38 C.F.R. § 3.156 (1999), Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran's service medical records do not show treatment 
for hearing loss.  His separation examination from January 
1946 showed that his hearing was 15/15, bilaterally. 

The veteran's DD-214 shows that he served during World War 
II, and received the Asiatic-Pacific Service Medal with two 
bronze stars and that he served as an airplane and engine 
mechanic.  

The veteran's claim for service connection for hearing loss 
was originally denied in March 1976 because hearing loss 
claimed by the veteran was not shown by the evidence of 
record.  

Surgeon General Office records were submitted from the 
National Personnel Record Center in January 1989.  They do 
not show treatment in service for hearing loss.  

In February 1989, the RO determined that service connection 
was still denied for hearing loss.  Evidence submitted 
subsequent to this decision is summarized below:

In July 1997, a statement was submitted from A. P. L.  She 
stated that she was aware that the veteran had a 
fungus/jungle rot in his ears in 1946 when he returned from 
World War II in New Guinea and the Philippines.  She stated 
that the veteran had lived with her and her mother for 
approximately 11/2 years, and the veteran would wake them up 
scratching his ears.  She stated that the veteran received 
medical treatment from the local VA hospital in 1946, but the 
doctors were unable to correct the problem.  She stated that 
the veteran went to Dr. Dick in Newport News, and after 
several months the doctor was able to "dry up" the jungle 
rot.  She wrote that the veteran was able to later obtain 
hearing aids.  

In a statement dated April 1998, the veteran asserted that 
most of his time in service was spent in New Guinea and the 
Philippines.  He asserted that he was seeking assistance to 
buy two new hearing aids.  He asserted that he had a hearing 
exam at the local VA audiology clinic in 1997.  He asserted 
that a doctor there noted that he needed new hearing aids, 
and prepared a note for him to take to the DAV office.  The 
veteran noted that the hearing exam and note from the doctor 
were enclosed; however there is no record of such documents 
in the claims file, and the RO did not indicate that they had 
reviewed such documents.  

In the veteran's September 1998 Notice of Disagreement, he 
asserted that the Ph.D. in charge of the audiology section at 
the local VA hospital stated that he was aware of problems 
with the jungle rot in New Guinea and that his hearing loss 
and ringing in the ears could be the result of the jungle rot 
and noise factor from airplane engines, since the veteran was 
a crew chief.  

In the veteran's October 1998 Substantive Appeal, he asserted 
that his hearing loss was the result of jungle rot and loud 
noises around aircraft, and frequent bombings by the 
Japanese.  He asserted that when he returned home in 1946, he 
sought relief at the local VA outpatient clinic, but that 
they were unable to cure the jungle rot in his ears.  He 
stated that he was told that the records were long gone.  He 
stated that Dr. Dick was a local doctor who cured his jungle 
rot after the VA failed, but Dr. Dick was dead and his 
records were discarded/lost.  He stated that he had trouble 
with his ears shortly after service, and had to purchase a 
hearing aid.  

In a statement in November 1998, the veteran asserted that 
his hearing loss should have been established as service 
connected based on 38 U.S.C.A. § 1154 (b) since he was a 
combat veteran.  He asserted that he was continually exposed 
to loud noises while serving as an aircraft crew chief and 
during frequent enemy bombings.  


Analysis

As noted above, in February 1989, the RO determined that 
service connection was still denied for hearing loss.  Under 
applicable law and VA regulations, that decision is final, 
and the veteran's claim may not be reopened and reviewed 
unless new and material evidence is submitted by or on behalf 
of the veteran.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 
38 C.F.R. §§ 3.104(a), 3.156 (1999).  

Under 38 C.F.R. § 3.156 (a) (1999), new and material evidence 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

There is no requirement, however, that in order to reopen a 
claim, that the new evidence, when viewed in the context of 
all the evidence, both new and old, creates a reasonable 
possibility that the outcome of the case on the merits would 
be changed.  Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 1998) 
(expressly rejecting the standard for determining whether new 
and material evidence had been submitting sufficient to 
reopen a claim set forth in Colvin v. Derwinski, 1 Vet. App. 
171 (1991)).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the Board is required to review all of 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis.  Evans v. Brown, 9 Vet. 
App. 273, 285 (1996).

In addition, for the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

In light of Hodge, in Elkins v. West, 12 Vet. App. 209 (1999) 
(en banc), and in Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), the Court set forth a three-part test for the 
adjudication of previously denied claims to which finality 
had attached.  Under the new Elkins test, the Secretary must 
first determine whether the veteran has presented new and 
material evidence under 38 C.F.R. § 3.156(a) in order to have 
a finally decided claim reopened under 38 U.S.C.A. § 5108.  
Second, if new and material evidence has been presented, 
immediately upon reopening the claim the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the claim as 
reopened is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Third, if the claim is well grounded, the Secretary may then 
proceed to evaluate the merits of the claim, but only after 
ensuring that the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.  Elkins at 218-219; Winters at 206. 

New and material evidence has been submitted in order to 
reopen the veteran's claim for service connection for hearing 
loss.  The veteran was denied service connection for hearing 
loss in March 1976, and again in February 1989, because 
hearing loss claimed by the veteran was not shown by the 
evidence of record.  Since that time, A. P. L. submitted a 
statement dated July 1997 that the veteran received treatment 
for his ears at a local VA hospital in 1946, and later 
obtained hearing aids.  The veteran asserted in October 1998 
that he had trouble with his ears shortly after service, and 
that he had to purchase a hearing aid.  The veteran has also 
referred to treatment records from a VA audiology clinic from 
1997.  

The statement from A. P. L. and the veteran's statement are 
new in that they are not merely cumulative of other evidence 
of record. 

The statements are also material to the veteran's claim.  
Justus, Hodge, supra.  Although there still is no medical 
nexus between hearing loss and acoustic trauma in service, 
such evidence is not necessary in determining whether new and 
material evidence has been submitted.  These are questions to 
be addressed in determining whether the veteran has submitted 
a well-grounded claim.  The statements submitted by the 
veteran and A. P. L., either by themselves or in connection 
with the evidence already assembled, are so significant that 
they must be considered in order to fairly decide the merits 
of the claim.  Accordingly, the claim is reopened, and the 
veteran's claim must be considered in light of all the 
evidence, both old and new.  


ORDER

New and material evidence having been submitted to reopen the 
claim of service connection for bilateral hearing loss, the 
claim is reopened.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

When a claim is reopened (as was done in this instance 
regarding the veteran's claim of service connection regarding 
hearing loss), under Elkins and Winters, it must be 
determined whether the claim as reopened is well grounded 
pursuant to 38 U.S.C.A. § 5107(a).  In so doing the 
credibility of the evidence is presumed, except where the 
evidentiary assertion is inherently incredible.  King v. 
Brown, 5 Vet.App. 19 (1993).  

Because there is no duty to assist under 38 U.S.C. § 5107(a) 
absent the submission of a well-grounded claim, see Epps v. 
Gober, 126 F.3d 1464, 1467 (Fed. Cir. 1997), cert. denied, 
118 S. Ct. 2348 (1998), the Court held that the Secretary 
cannot undertake to assist a veteran in developing facts 
pertinent to his or her claim until such a claim has first 
been established.  Morton v. West, No. 96-1517 (U.S. Vet. 
App. July 28, 1999) (per curiam).  However, in this case, for 
the reasons described below, further development is needed 
before the Board can address the issue of whether the 
veteran's claim of service connection for hearing loss is 
well-grounded.  

The veteran asserted in a statement dated April 1998 that he 
underwent a hearing examination in 1997 at the local VA 
audiology clinic, and that the doctor there prepared a note 
for him to take to the DAV office.  However, no treatment 
records from a VA Medical Center are of record.
 
Records generated by VA facilities that may have an impact on 
the adjudication of a claim considered constructively in the 
possession of VA adjudicators during the consideration of 
that claim, regardless of whether those records are 
physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-
67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  
Because the veteran's actual treatment records from the local 
VA Medical Center (presumably the VA Medical Center in 
Roanoke) have not yet been obtained, before a decision is 
made regarding whether his claim for service connection for 
hearing loss is well grounded, it must be remanded in order 
to obtain all treatment records from the local VA Medical 
Center.  Before doing so, the RO should ask the veteran which 
local VA Medical Center he was referring to in his April 1998 
statement.  

A review of the claims folder shows that the veteran worked 
as an airplane and engine mechanic in World War II.  He has 
pointed to combat service as a source of acoustic trauma.  
While the evidence does not show that the veteran currently 
meets the VA standard for bilateral hearing loss under the 
provisions of 38 C.F.R. § 3.385, he has asserted that he 
wears hearing aids, and veteran's claim is being be remanded 
to obtain copies of VA Medical Center treatment records, 
which include an audiological evaluation from 1997.  
Moreover, when the veteran filed his initial claim for 
hearing loss in the mid-1970s, he reported treatment for an 
ear disorder at a VA facility in Hampton, VA, in 1946 and 
February 1976.  It is possible that a search for such records 
would be successful.  

However, at present the claims file is devoid of the third 
requirement for a well grounded claim that there be competent 
medical evidence linking any current hearing loss to acoustic 
trauma in service. Caluza v. Brown, 7 Vet.App. 498, 506 
(1995).  There is simply no medical opinion of a medical 
nexus on record.  

Consequently, the RO should specifically advise the veteran 
that medical evidence of a nexus between acoustic trauma in 
service and currently diagnosed hearing loss is needed to 
support his claim.  See 38 U.S.C.A. § 5103 (1998); Robinette 
v. Brown, 8 Vet. App. 69 (1995).

If the RO determines that the veteran's claim is well 
grounded, the RO should undertake all appropriate development 
to include a VA audiological examination to ascertain the 
nature and likely etiology of any hearing loss. 

In view of the foregoing, and in order to fully and fairly 
adjudicate the veteran's claim, the case is REMANDED to the 
RO for the following actions:

1.  The RO must read the entire remand, 
to include the explanatory paragraphs 
above the numbered instructions.

2.  The RO should advise the veteran of 
the necessity to submit medical evidence 
of a nexus between acoustic trauma in 
service and currently diagnosed hearing 
loss. 

3.  The RO should ask the veteran which 
local VA Medical Center he was referring 
to in his April 1998 statement when he 
asserted that he had been treated at the 
local VA Medical Center in 1997.  After 
such has been determined, the RO should 
obtain and associate with the claims file 
all of the veteran's outpatient treatment 
records from such VA Medical Center.

4.  The veteran should also be asked to 
provide information as to any other 
sources of medical or other evidence 
which would tend to link any currently 
existing hearing loss to his military 
service.  The RO should then request 
these records, VA or private, for 
inclusion into the claims folder.  In 
this regard, an attempt should be made to 
secure the VA records of treatment for an 
ear condition in 1946 and 1976, if 
available.  

5.  The RO should determine whether the 
veteran has submitted a well-grounded 
claim.  If the RO determines that the 
veteran has submitted a well-grounded 
claim, the RO should undertake all 
appropriate development, to include, if 
necessary, a VA audiological examination 
to ascertain the nature and likely 
etiology of any hearing loss. 

6.  After the development requested above 
has been completed, the RO should review 
the veteran's claims folder and ensure 
that all the foregoing development has 
been conducted and completed in full.  If 
any development is incomplete, 
appropriate corrective action should be 
taken.

7.  The RO should adjudicate the 
appellant's claim of entitlement to 
service connection for hearing loss, with 
special attention to the provisions of 
38 U.S.C.A. § 1154(b) (West 1991).  The 
RO must initially determine whether such 
claim is well grounded or not.  In the 
event that the claim is not resolved to 
the satisfaction of the appellant, he 
should be furnished a Supplemental 
Statement of the Case regarding 
entitlement to service connection for 
hearing loss which includes a summary of 
the additional evidence submitted, any 
additional applicable laws and 
regulations, and the reason for the 
decision.  The veteran must be given the 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals


 


